Citation Nr: 1027643	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a low back disability.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served on active duty from August 2003 to August 
2007.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran was scheduled for a 
Videoconference Board hearing in May 2010, but failed to appear 
at this hearing.  The Veteran has not filed a motion for a new 
hearing.  Accordingly, the case will be processed as though the 
request for a hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).

The issue of entitlement to service connection for a low back 
disability being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran incurred a left knee 
disability in service.  

2.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran incurred a right knee 
disability in service.  


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection 
for a left knee disability is established.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  Resolving doubt in favor of the Veteran, service connection 
for a right knee disability is established.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2009).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

In November 2002 the Veteran received an enlistment examination.  
At this time his lower extremities, including the knees, were 
noted as normal upon clinical evaluation.  See November 2002 
report of medical examination.  The Veteran denied any problems 
with the knees as well as any locking or giving way thereof prior 
to entrance.  See November 2002 medical prescreen of medical 
history report.  
In February 2005 the Veteran presented for treatment complaining 
of right knee pain exacerbation.  At this time he related that 
his right knee symptoms had increased the day prior following 
physical training.  He stated that he had been seen for a similar 
complaint of knee pain prior to entering service.  Examination 
showed no effusion, erythema, ecchymosis, or crepitus, and range 
of motion was full.  There was no joint line tenderness or 
varus/valgus.  McMurray's and drawer tests were negative.  
Patellofemoral syndrome was assessed and the Veteran was treated 
with pain medication and ice.  He was ordered to light duty for 2 
weeks.  

In August 2005 the Veteran presented with a complaint of left 
knee lateral pain for 2 to 3 weeks, with a worsening over the 
past 3 days, especially with running.  There was no radiation, 
sharp pain at the joint line or locking up.  The pain was 
relieved with rest and straightening of the leg.  There was no 
history of trauma to the leg.  Examination showed no swelling or 
ecchymosis, but there was tenderness to palpation on the lateral 
joint line.  Flexion and extension were full and there was pain 
noted upon extreme flexion.  Pain was worse extending against a 
load and with internal/external rotation and valgus stress.  
McMurray's and drawer signs were negative.  Lateral knee pain, 
iliotibial band syndrome (ITBS) was assessed at this time.

In early September 2005 the Veteran once again presented with a 
complaint of continued knee pain, despite treatment.  A diagnosis 
of left knee ITBS was continued and the Veteran was referred to 
the knee school for improving weight bearing on this knee.

The Veteran completed knee school in late September 2005 and was 
recommended for light duty for 30 days and physical training at 
his own pace.  The records associated with this treatment 
document a history of left knee lateral pain with weight bearing 
for 4 weeks and note a provisional diagnosis of ITBS.

Contained within the service treatment records is a separation 
report of medical history dated in July 2007.  At this time, the 
Veteran complained of constant pain in his knees and that 
"sometimes [he could] hardly walk because of the pain."  He 
also related that on one occasion his right knee gave out and 
that he was prescribed a knee brace.  No report of separation 
examination appears in the service treatment records; however, an 
August 2007 chronological record of medical care notes that he 
was evaluated for his planned separation and was found physically 
qualified to separate.  

In August 2007 the Veteran filed his claims for compensation.  In 
October 2007 he was provided a VA examination.  At this time, the 
Veteran related that he had been diagnosed as having a left knee 
condition and patellofemoral syndrome of the right knee.  He 
explained that these conditions had existed for about 4 years.  
X-rays of the knees taken at this time were within normal limits.  
Following an examination of the Veteran, the examiner rendered a 
specific "no diagnosis" as there was no pathology to support a 
diagnosis in either knee.  

In furtherance of substantiating his claims, the Veteran 
submitted private treatment records from the Jordan Orthopedic 
Clinic.  A note dated in mid-February 2008 notes that the Veteran 
initially presented at this time with a complaint of pain in both 
knees, more on the left than the right.  The Veteran related at 
this time that he had first noticed this problem in 2003 and 
denied a history of injury.  The note associated with this 
initial presentation documents an impression of right and left 
knee pain, probably from a torn medial meniscus.  MRI scans were 
recommended at this time. 

The records from the Jordan Orthopedic Clinic contain MRI reports 
dated in late February 2008 which document findings compatible 
with Osgood-Schlatter's disease of the anterior tibial apophysis 
and early changes of chondromalacia of the patella in the lateral 
facets of the left knee, as well as findings compatible with 
tendinosis involving the quadriceps tendon and the patellar 
tendon of the right knee.  

A March 2008 record from the Jordan Orthopedic Clinic notes that 
the Veteran was seen at this time for a review of the MRI 
reports, which notably did not show evidence of a torn medial 
meniscus.  The Veteran had the left knee injected with Xylocaine 
and Depo-Medrol, and reported relief of his pain thereafter.  
C.J., M.D., who authored this note, noted that "[e]xactly what 
anatomic structure is causing the pain however is not clear," 
but felt that the Veteran's relief of pain from this injection 
was indicative of an intraarticular etiology of his pain.  

A May 2008 note from the Jordan Orthopedic Clinic notes an 
impression of right and left knee pain, etiology undetermined.  
There was 1+ pain over the medial joint line with palpation 
bilaterally, as well as positive McMurray tests bilaterally at 
this time.  Dr. C.J. noted that the Veteran was an appropriate 
candidate for an arthroscopy and correction of whatever internal 
derangement was noted.   

Having reviewed the complete record, the Board finds that there 
is at least an approximate balance of positive and negative 
evidence regarding whether the Veteran has current knee 
disabilities that are related to his documented in-service 
complaints.  In this regard, the Board notes that as the 
Veteran's knees were presumed sound upon entrance into service 
and that in-service complaints of knee pain are consistently 
documented throughout his military service.  Although the 
Veteran's knees were noted as without pathology to support a 
diagnosis in October 2007, as early as February 2008, private 
medical evidence documents pathology of some sort, as well as 
early changes of chondromalacia of the patella in the lateral 
facets of the left knee with findings compatible with Osgood-
Schlatter's disease and tendinosis involving the quadriceps 
tendon and the patellar tendon of the right knee.  Significantly, 
during his treatment in 2008, the Veteran reported that his knees 
had bothered him since 2003, which is consistent with the date of 
onset of his complaints, as shown by his service treatment 
records.  

Given the persuasive and credible lay evidence demonstrating a 
continuity of symptomatology during and since service, and the 
fact that the Veteran received a diagnosis of disabilities of the 
knees so soon following his discharge, the Board concludes that 
there is at least an approximate balance of positive and negative 
evidence as to whether his current chronic knee disabilities are 
related to his in-service complaints.  Accordingly, the claims 
are granted.  Gilbert, supra.  




ORDER

Entitlement to service connection for a left knee disability is 
granted.

Entitlement to service connection for a right knee disability is 
granted.


REMAND

A review of the Veteran's service treatment records shows that 
his spine was clinically normal upon entrance.  See November 2002 
report of medical examination.  He denied a history of recurrent 
back pain or any back problem at entrance.  See November 2002 
report of medical history.  

In July 2005 the Veteran presented complaining of back pain over 
the past 3 to 4 years.  At this time he related that he had been 
seen by a chiropractor prior to his entrance into service.  He 
reported central pain all over his back at this time, but denied 
any definite injury, although it was noted that his job required 
heavy lifting.  Chronic back pain was assessed at this time and 
the Veteran was referred for chiropractic treatment.  He was 
placed on light duty for 2 weeks.  Records from the chiropractic 
clinic note tenderness on palpation of the lumbosacral spine and 
nonallopathic lesions lumbar, nonallopatic lesions thoracic and 
myalgia and myositis. 

In July 2007 the Veteran filled out a report of medical history.  
At this time, he reported a history of recurrent back pain.  He 
explained that he often had pain "the whole back."  No report 
of separation examination appears in the service treatment 
records; however, an August 2007 chronological record of medical 
care notes that he was evaluated for his planned separation and 
was found physically qualified to separate.



The Veteran filed his claim for service connection of a low back 
disability in August 2007 and was shortly thereafter afforded a 
VA examination.  The report associated with this examination 
notes that the Veteran reported a history of thoracolumbar strain 
for the past 4 years.  He also reported stiffness and weakness in 
the back, worse with activity.  He reported having had constant 
pain in the low back for 4 years, described as burning, aching, 
sharp and cramping in nature.  His posture and gait were within 
normal limits and testing, including X-rays and range of motion 
metrics, were normal.  The examiner rendered no diagnosis stating 
that there was no pathology to support one.  

In furtherance of substantiating his claim the Veteran submitted 
treatment records from the Jordan Orthopedic Clinic.  These 
records largely pertain to the Veteran's knees, but they also 
document an assessment of "thoracic segmental dysfunction" and 
"lumbar segmental dysfunction" in May 2008.

An examination is necessary to decide the claim for service 
connection of a low back disability.  The Veteran entered service 
with an apparently clinically normal back and complained of back 
pain therein.  He has related that he has had constant pain since 
this complaint; however, there appears no current firm diagnosis 
of a low back disability.  The records from the Jordan Orthopedic 
Clinic do not clearly identify any pathology, but indicate that 
the Veteran may have a chronic back disability.  Accordingly, 
there is insufficient evidence to decide the claim, and another 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to be afforded an 
examination by an appropriate medical 
professional to determine the nature and 
etiology of his claimed low back disability.  
The examiner should obtain a complete, 
pertinent history from the Veteran and review 
the claims file in conjunction with the 
examination, giving particular attention to 
his service treatment records, lay 
assertions, and the pertinent medical 
evidence.  Based on a review of the record 
and examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
better probability) that the Veteran 
currently has a chronic low back disability 
attributable to service.

Any and all opinions must be accompanied by a 
complete rationale.  If the examiner is 
unable to reach an opinion without resort to 
speculation, he or she should explain the 
reasons for this inability and comment on 
whether any further tests, evidence or 
information would be useful in rendering an 
opinion.

The examiner is informed that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a certain conclusion is so evenly 
divided that it is as medically sound to find 
in favor of such a conclusion as it is to 
find against it. 

2.  After the development requested above has 
been completed to the extent possible, review 
the record and readjudicate the Veteran's 
claim.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


